Opinion filed June 2, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00339-CR
                                                    __________
 
                               LEROY
JOSE AGUILAR, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 220th District Court
 
                                                        Comanche
County, Texas
 
                                            Trial Court
Cause Nos. CCCR-08-03024
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Pursuant to a plea agreement, Leroy Jose Aguilar, pleaded guilty in 2008 to felony
driving while intoxicated.  The trial court accepted appellant’s plea of guilty
and placed him on community supervision for a term of seven years.  The trial
court additionally imposed a fine of $2,000.  In May 2010, the State filed a
motion to revoke community supervision, alleging multiple violations of the
terms and conditions of community supervision.  The State filed an amended motion
to revoke community supervision in September 2010 that also alleged multiple
violations of the terms and conditions of community supervision.
On
October 27, 2010, the trial court conducted a hearing on the amended motion to revoke
community supervision.  Appellant pleaded “true” to five of the nine violations
alleged by the State.  After conducting a hearing on the remaining allegations
and based upon appellant’s plea, the trial court found eight of the nine
alleged violations to be true.  The trial court revoked appellant’s term of
community supervision and assessed his punishment at confinement in the
Institutional Division of the Texas Department of Criminal Justice for a term
of seven years.  The trial court additionally imposed a fine of $1,435.  We dismiss
the appeal.
Appellant’s
court-appointed counsel has filed a motion to withdraw.  The motion is
supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that
the appeal is frivolous.  Counsel has provided appellant with a copy of the
brief and advised appellant of his right to review the record and file a
response to counsel’s brief.  A response has not been filed.[1] 
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without
merit and should be dismissed.  Schulman, 252 S.W.3d at 409.  In this
regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision.  See Moses v. State, 590
S.W.2d 469, 470 (Tex. Crim. App. 1979).
We
note that counsel has the responsibility to advise appellant that he may file a
petition for discretionary review with the clerk of this court seeking review
by the Texas Court of Criminal Appeals.  Tex.
R. App. P. 48.4 (“In criminal cases, the attorney representing the
defendant on appeal shall, within five days after the opinion is handed down,
send his client a copy of the opinion and judgment, along with notification of
the defendant’s right to file a pro se petition for discretionary review
under Rule 68.”).  Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to Tex. R. App. P. 68.




The
motion to withdraw is granted, and the appeal is dismissed.
 
                                                                                                
                                                                                                PER
CURIAM
                                                                                                            
June 2, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel[2]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[3]




[1]By letter, this court granted appellant thirty days in
which to exercise his right to file a response to counsel’s brief.


[2]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[3]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.